UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act Of 1934 Date of Report (Date of earliest event reported): May 11, 2011 Palatin Technologies, Inc. (Exact name of registrant as specified in its charter) Delaware 001-15543 95-4078884 (State or other jurisdiction (Commission (IRS employer of incorporation) File Number) identification number) 4C Cedar Brook Drive, Cranbury, NJ (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(609) 495-2200 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On May 12, 2011, we filed a certificate of amendment to our restated certificate of incorporation with the Secretary of State of the State of Delaware, effective immediately upon filing, to increase the number of authorized shares of common stock from 40,000,000 to 100,000,000.A copy of the certificate of amendment is attached hereto as Exhibit 3.1 and is incorporated by reference. Item 5.07 Submission of Matters to a Vote of Security Holders Our annual meeting of stockholders was held on May 11, 2011 to consider and vote on the following proposals: · Election of directors; · Ratification of the appointment of our independent registered public accounting firm for the fiscal year ending June 30, 2011; · Approval of an amendment to our restated certificate of incorporation which will increase the number of authorized shares of common stock from 40,000,000 to 100,000,000; and · Approval of our 2011 Stock Incentive Plan. Common stock and Series A convertible preferred stock voted as a single class on all matters, and common stock also voted as a separate class on the increase in authorized common stock. There were present in person or by proxy 30,340,109 votes, representing 86.9% of the total outstanding eligible votes. At the annual meeting, all nominated directors were re-elected, the selection of our independent registered accounting firm was ratified, the increase in authorized shares was approved and the 2011 Stock Incentive Plan was approved. The votes cast for, against or withheld, as well as the number of abstentions and broker non-votes, with respect to each matter are set forth below. For the election of directors: Director No. Director Votes For Votes Withheld Broker Non-Votes 1 Spana 2 Prendergast 3 Molinoff 4 deVeer 5 Horovitz 6 Taber 7 Hull Ratification of appointment of KPMG LLP: ForAgainstAbstainBroker Non-Votes 30,138,641114,97286,495 0 Approval of an amendment to Palatin’s restated certificate of incorporation: ForAgainstAbstainBroker Non-Votes 27,053,5892,861,143425,377 0 Approval of the adoption of Palatin’s 2011 Stock Incentive Plan: ForAgainstAbstainBroker Non-Votes 19,641,352510,090266,517 9,922,150 Item 9.01 Financial Statements and Exhibits. (d) Exhibits 3.1Certificate of Amendment of Restated Certificate of Incorporation of Palatin, dated May 12, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PALATIN TECHNOLOGIES, INC. Date: May 12, 2011 By: /s/ Stephen T. Wills Stephen T. Wills, CPA, MST Executive Vice President - Operations and Chief Financial Officer
